April 3, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          CLAUDE ELDRIDGE, Appellant

NO. 14-11-01085-CV                      V.

                         CINTAS CORPORATION, Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 8, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
CLAUDE ELDRIDGE.
      We further order this decision certified below for observance.